NOTICE OF ALLOWABILITY
(in response to RCE dated 3/23/2022)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2022 has been entered.
The RCE incorporates by reference the after-final amendment dated 2/23/2022 which therefore has been entered and considered for this Office Action.

Reasons for Allowance
Claims 1-4, 7, 8, 10, 12-14, 17, 18, 20, and 22-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
Within the context of generating and displaying two perpendicular ultrasound images, each acquired by analog beamforming echo signals (acquired by a 2D transducer) in an arbitrary direction and digitally beamforming the analog beamformed signals in a perpendicular direction thereto, the prior art of record does not teach or suggest both the first analog/digital beamforming and the second analog/digital beamforming as particularly claimed in claims 1, 12, and 38.
The Frisa reference1, as discussed in Final Rejection dated 12/23/2021 (hereinafter “previous Office Action”), is cited as prior art closest to the claimed invention because Frisa teaches generating and displaying perpendicular ultrasound images, wherein each image is generated by two dimensional beamforming (first in one direction and then further beamformed in a direction perpendicular thereto) echo signals acquired by a 2D transducer array (see previous Office Action).
Even if Frisa is modified in view of the teachings of the previously cited Kim reference2, this would at best result in the first analog and digital beamforming but not both the first analog and digital beamforming and the second analog and digital beamforming as particularly claimed (see previous Office Action). In other words, since both the first and second perpendicular images can be generated by just the first analog and digital beamforming without the second analog and digital beamforming, and there is seemingly no apparent reason why the ordinarily skilled artisan, short of impermissible hindsight, would have also implemented the second analog and digital beamforming in combination with the first analog and digital beamforming, the claimed invention as a whole is not obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Frisa et al., US 2006/0264751 A1
        2 Kim et al., US 2012/0179043 A1